Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 07/05/22 has been entered.
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 20-21, 24-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Erika Zanchetta et al, Adv. Mater. 2013, 25, 6261-6265, here after Zanchetta, further in view of Yu-Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng- 2).
Claims 1 and 20-21 are rejected. Zanchetta teaches a method of preparing and patterning a metal-infiltrated resist material consisting essentially of;
Forming an organic thin film layer as a resist material having a matrix structure on a substrate material (alumina-based system aluminum resin) [fig. 1, page 6262 column 1 last paragraph], and patterning the metal oxide-infiltrated resist material by electron beam lithography or EUV (soft X-ray) [page 6264 column 2 lines 4-10, Experimental Section paragraphs 3-4]. Zanchetta also teaches the thickness of the metal-infiltered resist material is 30 nm [Experimental Section paragraphs 1-2]. Zanchetta does not teach obtaining a metal- infiltrated resist material made by ALD. Tseng-2 teaches a method of preparing a metal infiltrated resist material, said method comprising:
forming an organic thin film layer as a resist material having a matrix structure on a substrate material, and infiltrating a metal(precursor) into a resist material to provide the metal-infiltrated resist material; and
wherein infiltrating comprises vapor-phase infiltration (ALD) [abstract, EXPERIMENT AL METHODS]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta when the resist is made by Tseng-2 process, because it is suitable resist(organic-inorganic) for making pattern structure.
Claims 3-4 is rejected as Zanchetta teaches the metal oxide is Al2O3.
Claim 5 is rejected as Tseng-2 teaches the resist material comprising PMMA) [EXPERIMENTAL METHODS].
Claim 6 is rejected as Tseng-2 teaches the said infiltration comprising 5 cycles [page 17727 column 1 lines 23-25].
Claim 7 is rejected as Tseng-2 teaches the infiltrating comprises contacting resist with a metal-based precursor for a total of 80 seconds [page 17727 column 1 lines 15-17].
Claim 8 is rejected as Tseng-2 teaches said metal is a metal-based precursor comprising trimethylaluminum (TMA) [EXPERIMENTAL METHODS].
Claim 9 is rejected as Tseng-2 teaches vapor-based infiltrating comprises vapor-based infiltration comprising contacting the resist material with water vapor for 80 seconds [page 17727 column 1 lines 21-23].
Claim 24 is rejected as Zanchetta teaches patterning comprises exposing the metal-infiltered resist material to a radiation source that has a wavelength that is less than 500 nm [page 6264, Experimental Section paragraphs 3-4], also since it is soft X-ray, therefore is considered as EUV in less than 20 nm.
Claim 25 is rejected as Zanchetta teaches the patterned resist material is used as a mask in etching step to pattern a substrate material comprising nanostructures, wherein the pattered structure comprises nanostructure [fig. 1 page 6262 column 2, 3rd paragraph lines 1-5, fig. 5].
Claim 26 is rejected as Zanchetta teaches the method provides an etch selectivity of greater than 10[fig. 1, page 6262 column 2, 3rd paragraph lines 1-5].
Claim 27 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio greater than about 5[fig. 1, fig. 5].
Claim 28 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio between 5-50[fig. 1, fig. 5].
Claim 34 is rejected as Zanchetta teaches patterning comprises exposing the metal-infiltered resist material to a radiation source that has a wavelength of 260-400 nm (including the claimed range) [page 6264, Experimental Section paragraphs 3-4].
Claims 2, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Erika Zanchetta et al, Adv. Mater. 2013, 25, 6261-6265, here after Zanchetta, Yu- Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2), and further in view of Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling).
Claim 2 is rejected. The prior art taught by Zanchetta and Darling teach metal containing nanoparticles are metal oxide or metals [page 6262 column 1 paragraph 2, 0044-0045, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta, Tseng-2, and Darling teach when the nanoparticles are metal nanoparticles, because metal nanoparticles as well as metal oxides can make metal infiltered resist for patterning. Darling teaches the metal oxide is alumina, titania or zirconia [0044], therefore it is obvious Al, Ti and Zr could be a choice for metal nanoparticles.
Claim 29 is rejected. Zanchetta does not teach the nanostructures comprise a line width of less than 100 nm. Darling teaches infiltering oxide such as aluminum oxide, Titanium oxide and zinc oxide in PMMA resist and using it for pattering [0044, claim 4]. Darling also teaches using infiltered resist to obtain nanostructure with linewidth is less than about 100 nm [0024, 0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta and Tseng-2 when the nanostructure linewidth is less than 100 nm, because infiltered PMMA resist can also forms nanostructure feature with smaller width lines than 100 nm.
Claim 30 is rejected for the same reason claim 29 is rejected above. Darling also teaches linewidth of 40 nm [fig. 17A].
Claim 31 is rejected. Zanchetta teaches using a cryo-Si etching step to provide Si nanostructures [page 6262 column 2, paragraph 3, lines 2-6]. However, Zanchetta does not teach the nanostructures comprise linewidth of about 30 nm and an aspect ratio of 10. Darling teaches using infiltered resin to obtain nanostructure with linewidth is less than about 30 nm [fig. 17B]. Darling also teaches features with aspect ratio of more than 6[0030, also look at 0050 and 0058]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta and Tseng-2 when the nanostructure linewidth 30 nm, and aspect ratio of more than 6(including 10), because infiltered PMMA resist can form nanostructure feature with smaller width lines and high aspect ratio
Claim 32 is rejected. Zanchetta does not teach infiltrating a doped metal oxide into a resist material. Darling teaches infiltering oxide such as aluminum oxide, Titanium oxide and zinc oxide [0044, claim 4] and modify PMMA resist for patterning. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta and Tseng-2 when the infiltration is done by infiltering combination of two oxides (alumina and Titania), because Darling teaches variety of oxides that are suitable to infilter to PMMA resist and modify it. With the amount of titanium oxide much less than aluminum oxide, it is considered as doped aluminum oxide.
Claim 33 is rejected. Zanchetta does not teach infiltrating a doped metal oxide into a resist material. Darling teaches infiltering aluminum oxide, Titanium oxide and zinc oxide [0044, claim 4] and modify PMMA resist to form patterned structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta, and Tseng-2 when the infiltration is done by infiltering combination of two oxides (alumina and Titania), because Darling teaches variety of oxides that are suitable to infilter to PMMA resist and modify it for patterning.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/05/22, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claims 25, 2628, and 31 has been withdrawn.
Applicant’s arguments, see Remarks, filed 07/05/22, with respect to 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C 102(a)(1) rejection of claims over Jeon, Tseng, Tseng-2 and Draling has been withdrawn as the applicant amended the claims. 
Applicant’s arguments, see Remarks, filed 07/05/22, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C 103(a) rejection of claims 20-21 over Tseng-2 has been withdrawn as the applicant amended the claims. 
Applicant’s arguments, see Remarks, filed 07/05/22, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C 103(a) rejection of claims 20-21, and 32-33 over Darling has been withdrawn as the applicant amended the claims. 

Applicant’s arguments, see Remarks, filed 07/05/22, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 9 over Darling and Tseng-2 has been withdrawn as the applicant amended the claims. 
Applicant's arguments filed 07/05/22have been fully considered but they are not persuasive. The applicant argument that Zanchetta and Tseng-2 do not teach “consist essentially of”. The examiner disagrees, “consist essentially of” considered as comprising [MPEP 2163.II.A.1], furthermore the copolymer right before infiltration process can be considered as organic thin film as a resist material. Darling combine with Zanchetta and Tseng-2 only to teach dimension of patterned lines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712